This proceeding in error was commenced to review the action of the trial court in granting a divorce in favor of the defendant in error in an action wherein the defendant in error was plaintiff and the plaintiff in error was defendant. The defendant in error has moved to dismiss this proceeding in error on the ground that the plaintiff in error failed to file in the clerk's office of the trial court within ten days after the trial a written notice stating that it was his intention to appeal from said judgment. *Page 196 
Unless such notice be filed the action of the trial court in granting the divorce cannot be reviewed by proceeding in error.La Due v. La Due, 23 Okla. 323, 100 P. 513; Orcutt v. Orcutt,25 Okla. 855, 108 P. 373. This requirement is mandatory, and must be complied with in order for this court to acquire jurisdiction in a proceeding in error to review the same.
The proceeding in error is therefore dismissed.
All the Justices concur.